DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection.
With respect to the last office action, Applicant amends claims, discusses the claim limitations, the prior arts of record PARs), the office action and further argues that the PAR do not meet the amended claims limitations (see Applicant’s Remarks)
In response, Examiner notes Applicant’s amendments/arguments, however, besides the disclosure of the primary PAR (PPAR or JACKSON et al (2014/0037264): and JACKSON modified by SYRETT and RITZAU; GUERRA discloses the amended claims limitations; First, JACKSON buffers, attributes (role feature(s)) of portions of AV and including voice recognition of words spoken associated with the character or the personality (real world words of actor, text fields or artificially generated words), to index or label segments and customizes the segments based on attributes and plays timestamps of segments or frame(s) of personality associated with generated portions of AVs and voice commands associated with the character ([0056-0063] and [0068-0070]); and the teachings of the combined references: JACKSON as modified by SYRETT and RITZAU; displaying a playing interface of the target video, the playing interface comprising (a progress bar), wherein, in the progress bar, the segment automatically labeled with respect to the acting role, selected by the user via the playing interface, is displayed in a distinguishable manner from a segment that is not labeled as being related to the performance of the acting role (see JACKSON figs.2-3, [0022-0038], [0041-0049], [0056-0062] and [0078-0085]), inputs allowing playing of target videos and customizes videos; analyzing and comparing and plays characters and related characters or personalities as the video progresses, searching and filtering based on preferences, generating alerts based on the preference as the video progresses, displays the tagged images, videos, etc., in a distinguishable manner), further customizes the segments based on attributes and plays timestamps of segments or frame(s) of personality associated with generated portions of AVs and voice commands associated with the character, including interacting areas or objects including facial regions of current ([0023-0031], [0056-0063] and [0068-0070])--wherein in response to receiving a user input to select video frames corresponding to two or more acting roles via the playing interface, the progress bar is denoted in a manner such that: (1) performance intervals of different acting roles of the two or more acting roles are denoted by using different filler patterns, and (ii) | in a performance interval in which a plurality of acting roles of the two or more acting roles appear, respective filler patterns of the plurality of acting roles are stacked ([0022-0038], [0041-0049], [0056-0062] and [0078-0085])see JACKSON), user sets up various preference screen with progress indicators, time indicator and other control functions, further customizes various segments, based on the user settings, encoding different formats (filling patterns) to generate a desired customizes versions s or acting versions, customizes using two or more patterns based on the received character data or personality generated data and request or uploaded; image analyzer filtering to generate images, videos based to the received data; the PARs appear silent as to user operation to select the area on the playing interface of the target video, displaying, on the playing interface to be superimposed on the target video, a “watch-only” option to trigger, upon selection, playing of the target video such that only first segments, in which performance of at least one acting role corresponding to the at least one face area included in the selected area appears, are played, and an “ignore” option to trigger, upon selection, playing of the target video such that playing of the first segments is skipped and segments other than the first segments in the target video are played, wherein, based on the “ignore” option being selected, at a start time of a performance segment of the at least one acting role corresponding to the at least one face area, the playing of the target video jumps to an end time of the performance segment.
	However, in the same filed of endeavor, GUERRA discloses viewing suggestions based on closed-captioned content from multiple tuners and further discloses identifying a user’s interactions to a specific objects or contextual aspects present in an audio or video stream (perform image or audio analysis to identify facial or voice recognition), plays the target video; and based on the user operation 
to select the area on the playing interface of the target video, displaying, on the playing interface to be superimposed on the target video, a “watch-only” option to trigger, upon selection, playing of the target video such that only first segments, in which performance of at least one acting role corresponding to the at least one face area included in the selected area appears, are played, and an “ignore” option to trigger, upon selection, playing of the target video such that playing of the first segments is skipped and segments other than the first segments in the target video are played, wherein, based on the “ignore” option being selected, at a start time of a performance segment of the at least one acting role corresponding to the at least one face area, the playing of the target video jumps to an end time of the performance segment (figs.1-8, Col.10, line 60-Col.11, line 18 and Col.17, line 6-Col.18, line 46), detects an interaction at a specific object within a specific area of the playing video and generating options to, play, record or ignore; the ignore command further plays portions of generated segments (dropping or removing segments during playing) may cause the tuner to tune to the next unwatched segment, the ignore command may further cause other segments to be played and other segments to be skipped or removed as desired as discussed below. Hence the amendments do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is non-final

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-6, 10-15 and 19- is/are rejected under 35 U.S.C. 103 as being unpatentable over JACKSON et al (2014/0037264) in view SYRETT (8,718,337) and further in view RITZAU et al (2007/0286463) and further in view of FLORES GUERRA (9,900,632).
	As to claims 1-4, JACKSON discloses customized video and further discloses a method for labeling a segment of a video, in a server, the method comprising:
             Obtaining (Image Generating and Customization System “IGCS”: server, receiver, etc.) a multimedia file corresponding to an acting role (character or personality); determining a role feature of the acting role based on the multimedia file (figs.1-7,[0017-0020] and [0024-0027]), the IGCS receives via input files of users preferences (text, audio, video, etc.,) and provides video customization services to an electronic display, loads the files or portions of files in a buffer, where the portions may be real-world character, celebrity, newscaster, etc., or may further include artificially generated character with corresponding personality (attributes, preferences, etc.,) in real world actor or character, where the IGCS determines these attributes or features for customization of portions of received AV streams; and furthermore may identify these attributes from AVs of un-displayed sources or channel; 
            Decoding a target video to obtain a data frame and a playing timestamp corresponding to the data frame, the data frame comprising at least one of a video frame and an audio frame (figs.1-3, [0022-0027]); the IGCS receives AV streams (movies, episodes, shows, etc.,) of a channel and decodes a target AV or portions associated with the personality (of the actor) and renders portions of the AVs based on the files received for AV customization; AV associated with a timestamp may be paused and the frame rendered; Identifying, in the data frame of the target video, a target data frame that matches the role feature; and Automatically labeling a segment in which performance of) the acting role appears in the target video based on a playing timestamp of the target data frame ([0023-0027], [0031-0038], [0056-0063] and [0068-0070]), as the video is being played, the IGCS, performs an image recognition (facial and other images) on the current video to identify attributes of any real-world personalities associated with the characters and the portions of AV stored in the buffer, index for displayed, customized or modified portions of AVs based on the attributes of the character and plays the portions of the AV for the durations; IGCS timestamps every interactions and provides the modified video and corresponding timestamp to the display;  wherein the role feature comprises a voiceprint feature of the acting role, and the identifying the target data frame comprises: identifying, in the audio frame of the target video, a target audio frame that matches the voiceprint feature (or unique voice recognition or words spoken by the character or personality) ([0024-0026], [0034-0035], [0058-0062] and [0069]), IGCS further modifies AV based unique voice recognition or words spoken by the character or personality; including identifying only audio portions of the AV and muting the audio associated with the scene(s), the unique voice recognition or words spoken by the character or personality maybe artificially generated; where the role feature includes unique voice recognition or words spoken (“Voice-RWS” or “voiceprint feature”) by the character or personality maybe artificially generated; obtaining in-play audio data of the acting role, the in-play audio data being audio data of the acting role in the target video, wherein the voiceprint feature comprises the voiceprint feature of the acting role extracted from the in-play audio data and obtaining a cast list of the target video ([0024-0026], [0034-0037], [0058-0062] and [0068-0069]), note IGCS receives unique voice recognition or words spoken by the character or personality; preferences maybe audio data, text, etc., where the IGCS identifies only audio portions of the AV and muting the audio associated with the scene(s); and performing capturing actor audio data from a network resource based on a name of a voice actor of the acting role in the cast list (JACKSON--[0024-0026], [0034-0037], [0058-0062] and [0068-0069]), captures audio data from other channels or sources based on the name of the voice actor.
	JACKSON discloses stores in a buffer, attributes (role feature(s)) of portions of AV and including voice recognition of words spoken associated with the character or the personality (real world words of actor, text fields or artificially generated words), to index or label segments and customizes the segments based on attributes and plays timestamps of segments or frame(s) of personality associated with generated portions of AVs and voice commands associated with the character ([0056-0063] and [0068-0070]), BUT appears silent as to automatically labelling a segment related to performance of the acting role in the target video based on the playing timestamp of the target data frame.
	However, in the same filed of endeavor, SYRETT discloses identifying an individual for a role and further discloses servers with modelling application, that receives from individuals, files of generated attributes of facial features:, etc., including ability to speak a particular language, possesses at least one traits or qualifications that is preferable for a role, etc., in the casting, compares for roles in live or recorded performances, ranks or scores the features associated with the individuals pertaining to the target facial data and other features of the playing duration of portions of the video (figs.1-5,  Col.1, line 64-Col.2, line 54, Col.4, lines 44-66 and Col.8, line 30-Col.9, line 30), identifies best biometrics traits and/or qualifications including text descriptions, language spoken, musical ability, etc., where the identified individuals possess some characteristics, skills, and/or qualifications obtaining from the casting request.  
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to incorporate the teaching of SYRETT into the system of JACKSON to rank or score the role features of the individual created preferences or specific features as to an actor or character and generate the best features of the actor for creating or labelling segments relating to the best or performance a specific acting role in the specific video or for the casting. 
	JACKSON as modified by SYRETT, discloses where the role feature includes unique voice recognition or words spoken by the character or personality maybe artificially generated; obtaining in-play audio data of the acting role, the in-play audio data being audio data of the acting role in the target video, wherein the voiceprint feature comprises the voiceprint feature of the acting role extracted from the in-play audio data and obtaining a cast list of the target video (see JACKSON--[0024-0026], [0034-0037], [0058-0062] and [0069]), BUT appears silent as to where the role feature of the acting role includes voiceprint feature of the acting role, extracting the voiceprint feature, identifying the audio frame of the target video, the target audio frame that matches the voiceprint feature and extracting the voiceprint feature of the acting role from the in play audio 
	However, in the same field of endeavor, RITZAU discloses media identification using image/video recognition, audio recognition, voice recognition, etc. to identify media objects and further discloses using voiceprint of user’s voice to generate results (figs.1-8, [0020-0028], [0041-0044], [0047], [0065-0070] and [0077-0083]), uses unique voiceprint, facial recognition and other biometric information to generate a result for display of multimedia.     
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to incorporate the teaching of RITZAU into the system of JACKSON as modified by SYRETT to efficient identify the voice, speech or audio data of an actor or acting person for an acting role for a casting.
JACKSON as modified by SYRETT and RITZAU; displaying a playing interface of the target video, the playing interface comprising (a progress bar), wherein, in the progress bar, the segment automatically labeled with respect to the acting role, selected by the user via the playing interface, is displayed in a distinguishable manner from a segment that is not labeled as being related to the performance of the acting role (see JACKSON figs.2-3, [0022-0038], [0041-0049], [0056-0062] and [0078-0085]), inputs allowing playing of target videos and customizes videos; analyzing and comparing and plays characters and related characters or personalities as the video progresses, searching and filtering based on preferences, generating alerts based on the preference as the video progresses, displays the tagged images, videos, etc., in a distinguishable manner), further customizes the segments based on attributes and plays timestamps of segments or frame(s) of personality associated with generated portions of AVs and voice commands associated with the character, including interacting areas or objects including facial regions of current ([0023-0031], [0056-0063] and [0068-0070])--wherein in response to receiving a user input to select video frames corresponding to two or more acting roles via the playing interface, the progress bar is denoted in a manner such that: (1) performance intervals of different acting roles of the two or more acting roles are denoted by using different filler patterns, and (ii) | in a performance interval in which a plurality of acting roles of the two or more acting roles appear, respective filler patterns of the plurality of acting roles are stacked ([0022-0038], [0041-0049], [0056-0062] and [0078-0085])see JACKSON), user sets up various preference screen with progress indicators, time indicator and other control functions, further customizes various segments, based on the user settings, encoding different formats (filling patterns) to generate a desired customizes versions s or acting versions, customizes using two or more patterns based on the received character data or personality generated data and request or uploaded; image analyzer filtering to generate images, videos based to the received data; the PARs appear silent as to user operation to select the area on the playing interface of the target video, displaying, on the playing interface to be superimposed on the target video, a “watch-only” option to trigger, upon selection, playing of the target video such that only first segments, in which performance of at least one acting role corresponding to the at least one face area included in the selected area appears, are played, and an “ignore” option to trigger, upon selection, playing of the target video such that playing of the first segments is skipped and segments other than the first segments in the target video are played, wherein, based on the “ignore” option being selected, at a start time of a performance segment of the at least one acting role corresponding to the at least one face area, the playing of the target video jumps to an end time of the performance segment.
	However, in the same filed of endeavor, GUERRA discloses viewing suggestions based on closed-captioned content from multiple tuners and further discloses identifying a user’s interactions to a specific objects or contextual aspects present in an audio or video stream (perform image or audio analysis to identify facial or voice recognition), plays the target video; and based on the user operation 
to select the area on the playing interface of the target video, displaying, on the playing interface to be superimposed on the target video, a “watch-only” option to trigger, upon selection, playing of the target video such that only first segments, in which performance of at least one acting role corresponding to the at least one face area included in the selected area appears, are played, and an “ignore” option to trigger, upon selection, playing of the target video such that playing of the first segments is skipped and segments other than the first segments in the target video are played, wherein, based on the “ignore” option being selected, at a start time of a performance segment of the at least one acting role corresponding to the at least one face area, the playing of the target video jumps to an end time of the performance segment (figs.1-8, Col.10, line 60-Col.11, line 18 and Col.17, line 6-Col.18, line 46), detects an interaction at a specific object within a specific area of the playing video and generating options to, play, record or ignore; the ignore command further plays portions of generated segments (dropping or removing segments during playing) may cause the tuner to tune to the next unwatched segment, the ignore command may further cause other segments to be played and other segments to be skipped or removed as desired.
	As to claims 5-6, JACKSON further discloses wherein the role feature comprises a face feature of the acting role, and the identifying the target data frame comprises: identifying, in an image frame of the target video, a target image frame that matches the face feature and wherein the obtaining the multimedia file comprises: obtaining stills image data of the acting role, the stills image data being stills of the acting role in the target video, and wherein the role feature comprises a face feature of the acting role extracted from the stills image data (figs.1-3, [0022-0025], [0046-0048], [0056] and [0082]), note remarks in claims 1-4.
	As to claims 10-13, the claimed “An apparatus for labelling a segment of a video…” is composed of the same structural elements that were discussed with respect to claims 1-4.
	Claims 14-15 are met as previously discussed in claims 5-6.
	As to claim 19, the claimed “A non-transitory computer readable storage medium…” is composed of the same structural elements that were discussed with respect to claims 1-4.	

6.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JACKSON et al (2014/0037264) in view SYRETT (8,718,337) and further in view RITZAU et al (2007/0286463) and further in view of FLORES GUERRA (9,900,632) and further in view of HENRY (2013/0110825).
	As to claim 7, JACKSON as modified by SYRETT, RITZAU and GUERRA, disclose all the claim limitations as discussed above with respect to claim 5, and further disclose obtaining a cast list of the target video; and capturing an actor image from a character online source(s) (encyclopedia page) based on an actor name of the acting role in the cast list and wherein the role feature comprises a face feature of the acting role extracted from the actor image (see JACKSON para [0024-0030], user may search particular title, date, actor names, personality’s names, etc., sets of preferences or attributes associated with set of different characters or personalities in TV shows or movies), BUT appears silent as to using online encyclopedia to query for information, based on the name and other biometric information of the actor(s) and using set of images or sets of facts of different casting time or date of actor(s) 
	However, in the same field of endeavor, HENRY discloses providing knowledge panels with search results and further discloses using online encyclopedia to query for information based on the name and other biometric information of the actor(s), including using set of images or sets of facts, create a template of the actor, person(s), etc., to generate a search results (figs.1-12. [0045-0052], [0054-0058], [0074-0078], [0081-0085), note creates templates of set of images, facts, etc. (past and recent), social networking elements, etc., associated with the actor, person(s), etc. to generate a result.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to incorporate the teaching of HENRY into the system of JACKSON as modified by SYRETT, RITZAU and GUERRA to use other official site(s) or website(s) to efficiently query for facts as to actor(s) name(s), images and other information to efficiently generate up-to-date results as to actor(s) history for a desired application.

	7.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JACKSON et al (2014/0037264) in view SYRETT (8,718,337) and further in view RITZAU et al (2007/0286463) and further in view of FLORES GUERRA (9,900,632) and further in view of PRIDDLE et al (2011/0103766).
	As to Claim 9, JACKSON as modified by SYRETT, RITZAU and ZHANG, disclose stores in a buffer, attributes (role feature(s)) of portions of AV and including voice recognition of words spoken associated with the character or the personality (real world words of actor, text fields or artificially generated words), to index or label segments and customizes the segments based on attributes and plays timestamps of segments or frame(s) of personality associated with generated portions of AVs and voice commands associated with the character (see JACKSON-[0056-0063] and [0068-0070]), BUT appears silent as to wherein the automatically labeling comprises: based on the target data frame comprising at least one target image frame, combining consecutive timestamps of the at least one target image frame to obtain at least one piece of first segment information of the acting role (;or based on the target data frame comprising at least one target audio frame, combining consecutive timestamps of the at least one target audio frame to obtain at least one piece of second segment information of the acting role; or based on the target data frame comprising the at least one target image frame and the at least one target audio frame, combining consecutive timestamps of the at least one target image frame to obtain the at least one piece of first segment information of the acting role; combining consecutive timestamps of the at least one target audio frame to obtain the at least one piece of second segment information of the acting role; and obtaining third segment information of the acting role based on a combination of the at least one piece of first segment information and the at least one piece of second segment information.)
	However, in the same filed of endeavor, PRIDDLE discloses media stream processing and further disclose automatically labeling based on the target data frame comprising at least one target image frame, combining consecutive timestamps of the at least one target image frame to obtain at least one piece of first segment information of media stream (figs.1-13, Abstract, [0014-0015], [0038-0041], [0045-0054] and [0076-0087])
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to incorporate the teaching of PRIDDLE into the system of JACKSON as modified by SYRETT, RITZAU and GUERRA to provide an efficient rendering when tuning in to the stream at an intermediate position of a frame grouping of the media frames. 

8.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JACKSON et al (2014/0037264) in view SYRETT (8,718,337) and further in view RITZAU et al (2007/0286463) and further in view of FLORES GUERRA (9,900,632) and further in view of HENRY (2013/0110825) and further in view of HONG et al (2012/0238594)
	As to claim 8, JACKSON as modified by SYRETT, RITZAU, ZHANG and HENRY, disclose all the claim limitations as discussed above with respect to claim 7, and further disclose obtaining a cast list of the target video; and capturing an actor image from a character online source(s) (encyclopedia page) based on an actor name of the acting role in the cast list, matching the best performance to the video casting time of the target video and other claimed limitations discussed above, BUT appears silent as to where based on at least two actor images corresponding to the actor name in the character online source(s) or encyclopedia page, obtaining an image shooting time corresponding to the at least two actor images; and using the results generated and rank information generated from the results or extract data of the most relevant entity types associated for the content about actors and movies (or extracting the face feature from an acting role image of which the image shooting time is closest to a video shooting time of the target video)
	However, in the same field of endeavor, HONG discloses related entities image search queries in an online encyclopedia and further discloses based on at least two actor images corresponding to the actor name in the character online source(s) or encyclopedia page, obtaining an image shooting time corresponding to the at least two actor images (figs.1-8, [0034-0038], [0046-0050], [0067-0070] and [0073-0079]) note uses the results generated and rank information generated from the results or extract data of the most relevant entity types associated for the content about actors and movies.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to incorporate the teaching of HONG into the system of JACKSON as modified by SYRETT, RITZAU and GUERRA and HENRY to resolve the problem of two or more images associated actors during querying to receive best results for processing of requested information associated with the user(s).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          



ANNAN Q. SHANG